~ ' ~~ I
                                   . _I     ~
      Jfn tbe Wniteb $>tate5 28 U.S.C. §§ 2671-2680, for damage to "his right eye and visual acuity ... as a
result of a failed cataract surgery at the Dorn VAMC, Columbia, SC.'' Compl. at 1.
Mister McFadden attached to his complaint a copy of a letter he received from the
U.S. Department of Veterans Affairs administratively denying his claim and noting
that, under 28 U.S.C. § 2401(b), he could bring a claim in a federal district court
within six months of the administrative denial of his claim. Compl., Ex. 1.

        Subject-matter jurisdiction can be challenged by the parties at any time, or
by the court itself. Folden u. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004).
"If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action." Rule 12(h)(3) of the Rules of the United States
Court of Federal Claims (RCFC). When a court undertakes this determination, "the
allegations stated in the complaint are taken as true and jurisdiction is decided on
the face of the pleadings.'' Folden, 379 F.3d at 1354.

       Plaintiff seems to be confused about the subject-matter jurisdiction of our
court. Mister McFadden is bringing a tort claim under the FTCA. Only district
courts have jurisdiction to hear these claims. See 28 U.S.C. § 1346(b)(l). The U.S .
Court of Federal Claims is not a district court. Ledford u. United States, 297 F.3d
1378, 1382 (Fed. Cir. 2002). While our court and district courts have some
overlapping jurisdiction, see 28 U.S.C. § 1346(a), Congress has expressly placed tort
claims outside our jurisdiction, see 28 U.S.C. § 1491. Thus, this Court lacks subject-
matter jurisdiction over plaintiff's claim based on the FTCA, which should instead
be brought in the United States District Court for the District of South Carolina.t

       This case is accordingly DISMISSED, under RCFC 12(h)(3), for lack of
subject-matter jurisdiction. The Clerk's office shall close the case. In light of Mr.
McFadden's confusion regarding the scope of our court's jurisdiction, and taking
into consideration the minimal diversion of court resources entailed by this matter,
the Court waives Mr. McFadden's filing fee.

IT IS SO ORDERED.



                                         v~~
                                         Judge




t Should Mr. McFadden chose to file a complaint in the appropriate district court,
plaintiff should remember to sign his complaint, as he signed his in forma pauperis
form. See Rule 1 l(a) of the Federal Rules of Civil Procedure ("Every pleading,
written motion, and other paper must be signed by ... a party personally if the
party is unrepresented.).



                                         -2-